Case 2:20-mc-00076-MWF-MRW Document 13-3 Filed 09/02/20 Page 1 of 5 Page ID #:298




            EXHIBIT N
Case 2:20-mc-00076-MWF-MRW Document 13-3 Filed 09/02/20 Page 2 of 5 Page ID #:299




                                                                   Exhibit N
Case 2:20-mc-00076-MWF-MRW Document 13-3 Filed 09/02/20 Page 3 of 5 Page ID #:300




                                                                    09/02/2020 11:48 AM
                                                                   Exhibit N
Case 2:20-mc-00076-MWF-MRW Document 13-3 Filed 09/02/20 Page 4 of 5 Page ID #:301




                                      -2-
                                                                   Exhibit N
Case 2:20-mc-00076-MWF-MRW Document 13-3 Filed 09/02/20 Page 5 of 5 Page ID #:302




                                      -3-
                                                                   Exhibit N
